DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6, 10, 12 and 17-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 4, 10 and 12, they recite, among other features, “receiving, from the electronic device through the network connection, a force calibration instruction when a parameter value corresponding to the function signal meets a condition, wherein the condition comprises:
a timing is started when a distance between the active stylus and the touchscreen meets a first threshold;
a timing duration reaches a first duration, and
the distance meets a second threshold,
wherein the distance is based on the parameter value, wherein the parameter value is inversely proportional to the distance, wherein the second threshold is greater than the first threshold, and wherein the first duration is related to a deformation restoration period of a force sensor of the active stylus; and
calibrating the force sensor based on the force calibration instruction”.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 11, 2022